DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
It is argued that Ahn fails to teach the first trench 750 is lower than the charge retaining section 740 in the depth direction of the semiconductor substrate 710, as claimed in original claim 3 and now included in claim 1.
Here is the examiner’s interpretation of the claim language based upon elected figure 29, see the marked up copy attached below.
In application’s elected figure 29 the depth direction is from the bottom top the top of the drawing.  The claim states a first trench 201t-1 formed in a semiconductor substrate 72 between the photoelectric conversion section PD and the charge retaining section MEM, wherein the first trench 201t-1 being higher than the photoelectric conversion section PD in a depth direction (from the bottom of the substrate 72 to the top of the substrate 72) of the semiconductor substrate 72 and wherein the first trench 201t-1 is lower than the charge retaining section MEM in the depth direction of the semiconductor substrate 72. The overall effect of the claim language is that the first trench 201t-1 is between the topmost end of the photoelectric conversion section PD and the topmost end of the charge retaining section MEM, as shown below.
    PNG
    media_image1.png
    539
    761
    media_image1.png
    Greyscale

Turning to Ahn figure 4, see marked up copy below, the depth direction is from the top to the bottom of the drawing. Please note the first trench 750 is clearly lower (extends into the substrate a shorter distance) than the charge retaining section SD and higher (further into the substrate) than the photoelectric conversion section PD.  This meets the overall intended effect of the claim wherein the end of the first trench 750 is between the photoelectric conversion section PD and the charge retaining section SD.
    PNG
    media_image2.png
    584
    736
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
Claim(s) 1, 5, 6, 10, 11, 23, 24, and 28 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Ahn et al., US 9,887,217.
Regarding claim 1, Ahn (figure 4) teaches a solid-state imaging device comprising:
a photoelectric conversion section PD that performs photoelectric conversion;
a charge retaining section SD that temporarily retains electric charge converted by the photoelectric conversion section PD; and
a first trench 750 formed in a semiconductor substrate 710 between the photoelectric conversion section PD and the charge retaining section SD,
the first trench 750 being higher than the photoelectric conversion section PD in a depth direction of the semiconductor substrate 710; and
the first trench 750 is lower than the charge retaining section SD in the depth direction of the semiconductor substrate 710.
In .Ahn figure 4, see marked up copy above, the depth direction is from the top to the bottom of the drawing. Please note the first trench 750 is clearly lower (extends into the substrate a shorter distance) than the charge retaining section SD and higher (further into the substrate) than the photoelectric conversion section PD.  This meets the overall intended effect of the claim wherein the end of the first trench 750 is between the photoelectric conversion section PD and the charge retaining section SD.
As to claim 5, Ahn (figure 4) teaches a read gate 542V1 that reads electric charge from the photoelectric conversion section PD, wherein the read gate 542V1 is formed to extend in a vertical direction and in a horizontal direction with respect to the photoelectric conversion section PD.
In re claim 6, Ahn (figure 4) teaches a transfer gate 542V2 that transfers the electric charge read by the read gate 542V1 to the charge retaining section SD.
Concerning claim 10, Ahn (figure 4) teaches the first trench 750 is formed at a position parallel to a long side of the charge retaining section SD.
Pertaining to claim 11 Ahn (figure 4) teaches an electronic apparatus, comprising:
an optical system 705;
a solid-state imaging device 710 that receives light from the optical system 705, the solid-state imaging device including:
a photoelectric conversion section PD that performs photoelectric conversion;
a charge retaining section SD that temporarily retains electric charge converted by the photoelectric conversion section PD; and
a first trench 750 formed in a semiconductor substrate 710 between the photoelectric conversion section PD and the charge retaining section SD,
the first trench 750 being higher than the photoelectric conversion section PD in a depth direction of the semiconductor substrate 710; and
wherein the first trench 750 is lower than the charge retaining section SD in the depth direction (from the top to the bottom of substrate 710) of the semiconductor substrate 710; and
a digital signal processor (column 4, lines 14-16) that processes signals received from the solid-state imaging device 710.
 Regarding claim 23, Ahn (figure 4) teaches a read gate 542V1 that reads electric charge from the photoelectric conversion section PD, wherein the read gate 542V1 is formed to extend in a vertical direction and in a horizontal direction with respect to the photoelectric conversion section PD.
With respect to claim 24, Ahn (figure 4) teaches a transfer gate 542V2 that transfers the electric charge read by the read gate 542V1 to the charge retaining section SD.
As to claim 28, Ahn (figure 4) teaches the first trench 750 is formed at a position parallel to a long side of the charge retaining section SD.

Claim Rejections - 35 USC § 103
Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., US 9,887,217, as applied to claims 1 and 11 above, and further in view of Anagnostopoulos et al., US 5,235,196.
In re claim 4 and 22, Ahn, which broadly teaches an overflow transistor OG, fails to teach an N+ diffusion layer that receives electric charge when the photoelectric conversion section is saturated.
Anagnostopoulos (figure 1 & column 4, lines 24-33) teaches an N+ diffusion layer 46 that receives electric charge when the photoelectric conversion section is saturated.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the N+ diffusion layer of Anagnostopoulos in the invention of Ahn because Anagnostopoulos teaches the drain of the overflow transistor of Ann would be N+. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 7-9, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., US 9,887,217, as applied to claims 1 and 11 above, and further in view of Applicant’s Admitted Prior Art (hereafter AAPA).
Concerning claim 7 and 25, Ahn (figure 4) teaches a second trench 710 formed in each of pixels adjacent to each other, the second trench 710 penetrating the semiconductor substrate 710 in the depth direction; but Ahn fails to teach a PN junction region that is formed on a sidewall of the second trench and that includes a P-type region and an N-type region.
AAPA (paragraph 0002) teaches a PN junction region that is formed on a sidewall of the second trench and that includes a P-type region and an N-type region.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PN junction region of AAPA in the invention of Ahn because AAPA (paragraph 0002) teaches it increases a saturation charge amount Qs of each pixel of a solid-state imaging device for forming a strong electric field region to retain electric charge.
Pertaining to claim 8 and 26, Ahn (figure 4) teaches the second trench 710 is formed in a device isolation region - it is the edge of the pixel so it is in the device isolation region column 9, lines 16-18).
In claim 9 and 27, Ahn (figure 4) teaches the first trench 750 (column 13, lines 36- 49) and the second trench 710 (column 9, lines 29-37) are filled with a material that shields light.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A ZARNEKE/
Primary Examiner, Art Unit 2891
9/26/2022